ORDER

PER CURIAM.
Defendant, Ledale Nathan, appeals judgment of the Circuit Court of St. Louis County rejecting his Batson challenge following a hearing pursuant to an order of this court remanding the cause for a Bat-son hearing in accordance with the procedure in State v. Parker, 836 S.W.2d 930, 939 (Mo.banc 1992). Defendant also renews his appeal as to his first point, which is directed to the alleged plain error of the trial court in sentencing him as a prior and persistent offender.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b).